DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 2 and 16, the applicant recites “vehicle type”. The metes and bounds of the limitation “type” are vague and ill-defined since it is not clear to the examiner what vehicle type the applicant is trying to convey which render the claims indefinite.
With respect to claim 11, the applicant claims “a dedicated landmark category”. It is not clear what the applicant is trying to convey with the term “dedicated category”. The metes and bounds of the claim limitation are vague and ill-defined rendering the claim indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-13, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zyskowski et al US 2015/0219469 A1 (hence Zyskowski).
In re claims 1 and 13, Zyskowski discloses systems and methods for applying one or more route-based modifications to a map including adding a first object to the map that would otherwise be excluded from the map if the primary route is not applied to the map and b) excluding a second object from the map that would otherwise be added to the map if the primary route is not applied to the map (Abstract and Paragraph 0003) and teaches the following:
receiving a plurality of navigation requests from one or more mobile computing devices, each of the navigation requests being associated with a respective starting point, destination, and travel mode (Paragraphs 0017 and 0023); for each navigation request of the plurality of navigation requests, 
In re claims 6 and 20, Zyskowski teaches the following:
determining a corresponding route includes determining a route that is specific to the first travel mode (Paragraph 0023)
In re claims 7 and 21, Zyskowski teaches the following:
determining a classification of one or more road segments; and determining whether the one or more classifications are suitable for travel via the first travel mode (Paragraph 0023, determining a route per the transportation mode)
In re claims 8 and 22, Zyskowski teaches the following:
determining a classification of one or more road segments; and determining whether travel via the first travel mode is disallowed for the one or more classifications (Paragraph 0023, determining a route per the transportation mode)
In re claim 9, Zyskowski teaches the following:
determining a corresponding route includes predicting a travel time that is specific to the first travel mode (Paragraph 0020)
In re claim 10, Zyskowski teaches the following:
determining the corresponding points of interest includes, for each corresponding point of interest, (i) determining one or more categories 
In re claim 11, Zyskowski teaches the following:
determining the corresponding points of interest includes, for each corresponding point of interest, (i) determining one or more categories associated with the corresponding point of interest, and (ii) determining whether any of the one or more categories associated with the corresponding point of interest is a dedicated landmark category (Paragraph 0023)
In re claim 12, Zyskowski teaches the following:
causing the corresponding digital map to be presented via a graphical user interface of one of the mobile computing devices includes (i) retrieving information about the corresponding points of interest from the database, and (ii) transmitting the retrieved information about the corresponding points of interest to the respective one of the mobile computing devices via a wireless communication network (Paragraphs 0016 and 0019)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zyskowski in view of Bailing et al US 2015/0253143 A1 (hence Bailing).
In re claims 2-3 and 16-17, Zyskowski discloses the claimed invention as discussed above and Zyskowski a vehicle (Paragraph 0023) but doesn’t explicitly teach the following:
wherein the first travel mode is a travel mode specific to a particular vehicle type/ motorized two-wheel vehicles
Nevertheless, Bailing discloses navigation directions for guiding a user of the user device from the starting point toward the geographic location (Abstract) and teaches the following:
wherein the first travel mode is a travel mode specific to a particular vehicle type/ motorized two-wheel vehicles (Paragraph 0039)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Zyskowski reference to include bicycling as a transportation mode, as taught by Bailing, in order to provide with different option of transportation modes.

Claims 4-5 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zyskowski in view of Blumenberg et al US 2015/0369623 A1 (hence Blumenberg).
In re claims 4 and 18, Zyskowski discloses selecting the corresponding points of interest based on the zoom level of the corresponding digital map (Paragraph 0023) but doesn’t explicitly teach the following:
determining the corresponding points of interest includes (i) determining scores for the plurality of points of interest, each score being at least partially based on whether the respective point of interest is associated with one or more categories included in the predetermined list of landmark categories, and (ii) selecting the corresponding points of interest based on the determined scores
Nevertheless, Blumenberg discloses map-based applications for use in computer systems and in particular to generating and presenting a graphical representation for multiple points of interest (Paragraph 0002) and teaches the following:
determining the corresponding points of interest includes (i) determining scores for the plurality of points of interest, each score being at least partially based on whether the respective point of interest is associated with one or more categories included in the predetermined list of landmark categories, and (ii) selecting the corresponding points of interest based on the determined scores (Paragraphs 0032, 0034, and 0041)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Zyskowski reference with the POI rating based on different criterias, as taught by Blumenberg, such that a user of the navigation application can readily identify POIs that are likely to be of interest to the user within a region (Blumenberg, Abstract).
In re claims 5 and 19, Zyskowski teaches the following:
determining a threshold score based on the zoom level; and determining whether each of the determined scores exceeds the threshold score (Paragraphs 0023-0024)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
King et al US 2019/0033081 A1 discloses a search area determined by a server that has a size that is determined based at least in part upon a distance between a first identification and a second identification. In addition, the mode of transportation used by the POI can also be used in determining the size of the search area. For example, if the POI was on foot, the distance the POI could travel within the time difference of sightings can be estimated and the search area can be calculated using this estimation. If the POI was on a bike, the distance traveled on a bike within the time difference can be calculated and used to calculate the search area.
Tuukkanen US 2016/0195403 A1 discloses determining relevant point of interest for a user on a multi-modal route. The multi-modal route includes a plurality of segments that employ a plurality of modes of transport, and wherein the multi-modal route further includes a plurality of transition waypoints for transitioning between the plurality of segments.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAMI KHATIB/Primary Examiner, Art Unit 3669